t c summary opinion united_states tax_court reinaldo vargas petitioner v commissioner of internal revenue respondent docket no 641-15s filed date reinaldo vargas pro_se anne m craig for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule a in his motion respondent moves for a summary adjudication in his favor as to the deficiency in income_tax as determined in the notice_of_deficiency because there are no genuine disputes of material fact disposition of this case by summary_judgment is appropriate see rule b 85_tc_527 the court must therefore decide whether for petitioner is liable for a deficiency of dollar_figure that is attributable solely to the alternative_minimum_tax prescribed by sec_55 background the parties agree and or there is no dispute regarding the following petitioner resided in the state of florida at the time that the petition was filed with the court continued internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar during the taxable_year in issue petitioner was employed by silver airways corporation of ft lauderdale florida as a commercial airline pilot many of petitioner’s flights were between the united_states and the bahamas and involved an overnight stay petitioner timely filed a form_1040 u s individual_income_tax_return for on his return petitioner listed his filing_status as married_filing_separately and he reported both total income and adjusted_gross_income of dollar_figure this amount which was reflected on his form_w-2 wage and tax statement represented what he earned as a professional pilot in on hi sec_2013 return petitioner claimed exemption deductions for himself and his son totaling dollar_figure in addition petitioner attached to his return a schedule a itemized_deductions and claimed two deductions a modest deduction for medical and dental expenses and a deduction for unreimbursed employee_expenses of dollar_figure in support of the latter deduction petitioner attached to his return a form_2106 employee business_expenses that listed inter alia expenses before diminution by the floor on miscellaneous_itemized_deductions pursuant to sec_67 the deduction that petitioner claimed net of the floor was dollar_figure for meals and entertainment of dollar_figure on the form_2106 petitioner also represented that he received no reimbursement from his employer that was not reported on his form_w-2 after subtracting both itemized_deductions and exemption deductions from his income petitioner reported taxable_income of dollar_figure and income_tax pursuant to sec_1 of dollar_figure petitioner did not report alternative_minimum_tax instead writing on the line for such tax nor did he complete or attach to his return form_6251 alternative minimum tax--individuals ultimately after claiming a credit for tax withheld from his wages petitioner claimed an overpayment and requested a refund in the notice_of_deficiency respondent did not disallow any part of the dollar_figure deduction that petitioner claimed on his schedule a for unreimbursed employee_expenses nor did respondent disallow any other deduction that petitioner claimed on his return however respondent did determine that petitioner was liable for the alternative_minimum_tax in challenging respondent’s determination petitioner alleges that the alternative_minimum_tax does not apply to commercial pilots--particularly before to diminution by pursuant to sec_274 international airline pilots--because it fails to take into account the type of expenses that pilots are obliged to incur in practicing their profession discussion the alternative_minimum_tax amt is imposed in addition to the so-called regular_tax sec_55 c in general the regular_tax is the income_tax computed on taxable_income by reference to the tax table or applicable_rate schedule sec_1 a c see sec_26 for petitioner reported regular_tax of dollar_figure on his return sec_55 imposes the amt the amt is the excess if any of the tentative_minimum_tax over the regular_tax sec_55 as relevant herein and for the year in issue the tentative_minimum_tax i sec_26 of the excess if any of a taxpayer’s alternative_minimum_taxable_income over an exemption_amount of dollar_figure sec_55 ii d c as relevant herein sec_55 defines alternative_minimum_taxable_income as the taxpayer’s taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amounts of items of tax preference described in sec_57 petitioner had no items of tax preference in as relevant herein taxable_income means gross_income less allowable schedule a itemized_deductions and the deduction for personal exemptions continued accordingly alternative_minimum_taxable_income for purposes of this case is simply petitioner’s taxable_income determined with the adjustments provided in sec_56 there are two adjustments in sec_56 that are relevant in computing petitioner’s alternative_minimum_taxable_income first sec_56 provides that no deduction shall be allowed for any miscellaneous itemized_deduction as defined in sec_67 which would include the deduction for unreimbursed employee_expenses second sec_56 provides that no deduction for personal exemptions shall be allowed the effect of these two adjustments is to increase petitioner’s taxable_income by dollar_figure the amount that petitioner claimed on his schedule a for miscellaneous deductions net of the floor prescribed by sec_67 and continued sec_63 d although respondent’s computation in the notice_of_deficiency of alternative_minimum_taxable_income shortcuts the statutory formula respondent’s computation yields the same amount as does the statutory formula specifically respondent computes petitioner’s taxable_income without taking into account the deduction for personal exemptions however in computing alternative_minimum_taxable_income respondent compensates for this omission by not including that deduction within the adjustments prescribed by sec_56 dollar_figure the amount that petitioner claimed on his form_1040 for two personal exemptions the sum of these two adjustments is dollar_figure after taking into account the foregoing two adjustments petitioner’s alternative_minimum_taxable_income for is dollar_figure ie taxable_income of dollar_figure plus adjustments of dollar_figure it follows that alternative_minimum_taxable_income exceeds the applicable exemption_amount of dollar_figure by dollar_figure ie dollar_figure minus dollar_figure see sec_55 petitioner’s tentative_minimum_tax is therefore of the taxable_excess ie of dollar_figure or dollar_figure see sec_55 therefore because the tentative_minimum_tax of dollar_figure exceeds the regular_tax of dollar_figure petitioner is liable for amt in the amount of the excess or dollar_figure see sec_55 the fact that petitioner did not have any items of tax preference as defined by sec_57 is of no moment because tax_preferences are only one part of the amt computation see 83_tc_742 stating that although tax_preferences play a part in computing amt a taxpayer may be liable for the amt even though he or she may not have any_tax preferences conclusion however unfair this statute might seem to petitioner the court is bound to apply the law as written see 736_f2d_1168 7th cir aff’g 80_tc_783 as the statute applies to all taxpayers without regard to their profession or their special circumstances as demonstrated above sec_55 imposes an amt of dollar_figure on petitioner for the court is therefore obliged to sustain respondent’s deficiency determination to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
